Order, Supreme Court, New York County, entered October 1, 1971, which granted plaintiff’s motion for temporary alimony and counsel fees, unanimously modified, on the law and the facts, to the extent of reducing the award of temporary alimony to $75 per week and counsel fees to $1,000; and as so modified, the order is otherwise affirmed, without costs and without disbursements. On the present record, the awards were excessive to the extent indicated. Concur — Stevens, P. J., Capozzoli, Markewich, Murphy and McNally, JJ.